Vallorani v. Guardian Life Ins















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-126-CV

     EUGENE VALLORANI,
                                                                              Appellant
     v.

     GUARDIAN LIFE INSURANCE COMPANY
     OF AMERICA,
                                                                              Appellee
 

From the 136th District Court
Jefferson County, Texas
Trial Court # D-165432
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Guardian Life Insurance Company of America filed suit against Eugene Vallorani for breach
of contract.  The court rendered judgment in favor of Guardian Life, and Vallorani appealed.
      Vallorani has now filed a motion to dismiss his appeal.  He states that he will pay the
judgment.  Rule of Appellate Procedure 42.1(a)(1) provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
such disposition would prevent a party from seeking relief to which it would
otherwise be entitled.  
Tex. R. App. P. 42.1(a)(1).
      Vallorani’s dismissal motion satisfies the requirements of the appellate rules.  Guardian Life
has not filed a response.  Accordingly, we dismiss the appeal with costs to be taxed against
Vallorani.  See id. 42.1(d).
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed July 23, 2003
[CV06]